Title: To James Madison from James McGreggar, 27 April 1808
From: McGreggar, James
To: Madison, James



Sir
Saint Thomas 27th. April, 1808.

Having seen in a Newspaper, a letter written by Timothy Pickering Esqr to His Excellency the Governor of Massachusetts, and observing that he has asserted, that We have  no cause of complaint against Great Britain, since the Affair of the Chesapeak, relative to the impressment of our Seamen, I consider it my duty to give Government such information on that particular point, as comes within my Knowledge.
Enclosed is a list of American Seamen who have been impressed at or near this Island by the different Vessels on this station, describing the time, place, and particular circumstances under which they were impressed, and although I beleive there are many more, impressed, than are expressed on the list, it contains all, that I have any authentic information of.  It will I trust bear the strictest scrutiny, and be sufficient to convince those who are awake to conviction, that the affair of the Chesapeak has had a very different effect on the conduct of the British Naval Commanders than what is represented by Mr. Pickering, and that Gentleman himself, the impropriety of making publications which have a tendency to mislead those who do not possess correct information on the point alluded to, and to endeavor to Throw an Odium on the conduct of Government, without having good information of the correctness of his assertions.  I have the Honor to be very respectfully Sir Your Mo. Ob. Sert

James McGreggar

